DETAILED ACTION
This office action is in response to Applicant’s communication of 7/26/2022. Amendments to claims 1, 8 and 15 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 8 are directed to a process and claim 18 is directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for performing and confirming a transaction which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows:  “receiving, by a merchant…, user information from a user …, wherein the user information comprises identifying information about a user; extracting, by the merchant …, a beacon identifier from the user information received from the user …, the beacon identifier comprising identifying information about a Bluetooth low-energy (BLE) beacon with which the user … communicates; identifying, by the merchant …, a user location based upon the beacon identifier; transmitting, by the merchant …, merchant information to the user … in proximity to the merchant …; obtaining, by the merchant …, transaction details associated with a transaction between the merchant … and the user …, the transaction details comprising at least one of: a transaction amount or one or more items associated with the transaction; initiating, by the merchant …, the transaction between the merchant terminal and the user device based upon the transaction details, in response to the user … generating a first transaction confirmation that is sent to at least one of a … card issuer or the merchant …, wherein the first transaction confirmation confirms a transaction amount associated with the transaction; and transmitting, by the merchant …, a second transaction confirmation to the ….[entity, i.e. issuer], wherein the second transaction confirmation confirms the transaction amount associated with the transaction.” Claims 8 and 15 recite similar claim language and therefore are analyzed in the same manner.
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a merchant “terminal”, i.e. a processor suitably programmed, a user “device”, a “computing device” and a BLE “beacon”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processor suitably programmed and communicating over a generic network, to perform the steps of receiving, extracting, identifying, transmitting, obtaining, initiating and transmitting. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least paragraphs [0039-0044] of the specification and any known low energy consuming device, see paragraph [0017] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements to perform the abstract idea of performing and confirming a transaction, without significantly more.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 16 recite launching an application on a user device when certain information is received.  There is no technical detail such that one of ordinary skill in the art would determine to be anything other than conventional computing activity, i.e. opening an “app” on a device.  Claims 3, 10 and 17 further narrow the launching of the application as displaying instructions to conduct the transaction which is further defining the abstract idea.  Displaying information is also an abstract idea.  Claims 4 and 11 recite activating a network connection between computing devices, but there is no technical detail as to how this happens. Paragraphs [0050-0051] disclose the network as any known network available.  Claims 5, 12 and 18 recite a merchant terminal receiving user information from a beacon device.  This is transmitting/receiving information to be used in the abstract idea in a most general manner such that it is insignificant extra-solution activity.  Claims 6, 7, 13, 14, 19 and 20 recite an adjustment to an amount and a subsequent approval which is directed to the abstract idea and is a method of organizing human activity.      
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for performing and confirming a transaction) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for performing and confirming a transaction) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102/103 rejection of claims 1-20, see the Remarks, filed 7/26/2022, have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, filed in the Remarks of 7/26/2022, have been fully considered but they are not persuasive. 
 On page 8 of the Remarks, Applicant argues ‘“The present claims recite a practical application by reciting meaningful limitations that "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field.”’ and on page 9, “As a result, claim 1, for example, involves a practical application that provides a mechanism for "[p]roviding a network that facilitates interactions between various service hosts, merchants, loyalty programs, acquirers, transaction account issuers, points of sale, payment services and/or the like [that] allows the user to seamlessly connect with the merchant [while] also minimize[ing] and/or eliminat[ing] the fragmentation that may occur, where service hosts are not accessible on the same network.” Further, on page 10 of the Remarks, Applicant argues “The present claims improve the functionality of computers by unconventional operation.” and on page 11 “Accordingly, the claims are patent eligible because they operate in an unconventional manner to achieve an improvement in computer functionality that is indicative of an inventive concept.” Examiner respectfully disagrees.
	The additional elements recited are a merchant “terminal”, i.e. a processor suitably programmed, a user “device”, a “computing device” and a BLE “beacon” which are plainly recited in the specification as any known generic, commercially available devices leveraged for their conventional computing activity to perform an abstract idea.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of performing and confirming a transaction. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed terminal and devices, i.e. processor(s) with memories, and the BLE beacon are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in performing and confirming a transaction, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/4/2022